NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 21, 2014
                                  Decided May 21, 2014

                                          Before

                          RICHARD A. POSNER, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               FRANK H. EASTERBROOK, Circuit Judge

No. 13‐2809

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
       v.
                                               No. 11cr00405‐1
MICHAEL R. BOBO,
    Defendant‐Appellant.                       Elaine E. Bucklo,  
                                               Judge.

                                        O R D E R

        Michael Bobo appeals his sentence for possessing a firearm as a felon. See 18
U.S.C. § 922(g)(1). The district court concluded that Bobo’s previous convictions
rendered him an armed career criminal under 18 U.S.C. § 924(e)(1), and sentenced him
to the fifteen‐year statutory minimum prison term. Bobo’s appointed attorney asserts
that the appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738,
No. 13‐2809                                                                           Page 2

744 (1967). Counsel has submitted a brief that explains the nature of the case and
addresses the issues that a case of this kind might be expected to involve. Because the
analysis in the brief appears to be thorough, we limit our review to the subjects that
counsel has discussed. See United States v. Bey, No. 13‐1163, 2014 WL 1389090, at *2 (7th
Cir. Apr. 10, 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). Counsel
informs us that Bobo does not want to challenge his conviction, so the lawyer
appropriately omits discussion about the plea colloquy and the voluntariness of the
plea. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

       Bobo pleaded guilty to possessing a firearm as a felon in 2012. The plea
agreement acknowledged the parties’ disagreement about whether Bobo’s convictions
in 1999, 2006, and 2009 qualified him as an armed career criminal under § 924(e)(1).

        At sentencing Bobo conceded that his 2006 and 2009 convictions qualified as
predicate offenses under § 924(e)(1). But the 1999 conviction did not qualify as a
predicate, he argued, because Illinois had sent him a “restoration of rights” form letter
in 2002, after he completed his sentence for the 1999 conviction. Although the letter did
not specify the conviction to which it applied, Bobo urged that the letter should be
interpreted to cover all convictions within the custodial term, see Buchmeier v. United
States, 581 F.3d 561, 567 (7th Cir. 2009) (en banc), including his 1999 conviction. The
government countered that the letter applied not to Bobo’s 1999 conviction, but to an
unlawful‐possession conviction in 2001, for which he recently had been released from
custody and discharged from parole. Citing our decision in United States v. Burnett, 641
F.3d 894 (7th Cir. 2011), the government maintained that a restoration‐of‐rights letter is
“conviction specific” and that the 2002 date included in the letter corresponded only
with the discharge date of Bobo’s parole for the 2001 conviction.

       The district court agreed with the government that the letter did not apply to the
1999 conviction. The court alluded to the rationale of Burnett, and then counted the
conviction as a predicate offense under § 924(e)(1).

        Counsel considers whether Bobo could challenge his classification as an armed
career criminal under § 924(e)(1), but properly regards such a challenge as frivolous.
Illinois restoration‐of‐rights letters apply only to the convictions underlying the
sentence that expired on the date included in the letter. Burnett, 641 F.3d at 896–97.
Bobo’s restoration‐of‐rights letter referred to a sentence that expired in 2002, so it cannot
apply to his sentence for his 1999 conviction that expired in 2001. 
No. 13‐2809                                                                          Page 3

       Counsel next considers whether Bobo could argue that we should overturn
Burnett. But recently we have twice affirmed that decision, see United States v. Boyce, 742
F.3d 792, 795–96 (7th Cir. 2014); United States v. Ross, 741 F.3d 743, 749 (7th Cir. 2013),
and counsel is unable to identify a compelling reason that we should reconsider our
position. 

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.